ORMAL                                                   04/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0233


                                      OP 20-0233


 WARDEN LYNN GUYER,WARDEN JENNIE                                   FI LED
 HANSEN,AND MONTANA DEPARTMENT OF
 CORRECTIONS,                                                       APR 2 4 2020
                                                                 Bowen Greenwood
                                                               Cierk of Supreme Coun
              Petitioners,                                        State of Montana

       v.
                                                                  ORDER
 MONTANA EIGHTH JUDICIAL DISTRICT
 COURT,CASCADE COUNTY,HON.
 ELIZABETH A. BEST, DISTRICT JUDGE,

              Respondents.


      Petitioners Warden Lynn Guyer, Warden Jennie Hansen, and Montana Department
of Corrections(DOC)seek a writ ofsupervisory control over the Montana Eighth Judicial
District Court in Cause Nos. BDC-17-295, BDC-16-417, BDC-13-334, BDC-14-393,
BDC-19-703, BDC-17-568, DDC-15-332(B), BDC-15-107, and BDC-18-327, to reverse
that court's orders for immediate transfer ofthe defendants in those matters from Cascade
County Detention Center (CCDC) to either the Montana State Prison or the Montana
Women's Prison.
      DOC alleges the District Court has no authority to direct that these defendants be
transported out of CCDC. DOC further requests a stay of proceedings in the District Court
pending the outcome of this Petition as the District Court has ordered transportation to
occur on April 27, 2020.
      Having reviewed the Petition and the challenged District Court orders, this Court
deems it appropriate to obtain a summary response. Therefore, in accordance with
M.R. App. P. 14(7),
      IT IS ORDERED that the Eighth Judicial District Court and Cascade County
Attorney Joshua A. Racki, the movant in the underlying matters, or both, are granted
twenty days within which to prepare, file, and serve a response(s) to the petition for writ
of supervisory control in the above-listed Cause Nos.
         IT IS FURTHER ORDERED that the District Court's orders and further
proceedings in the underlying case are STAYED pending this Court's decision on the
Petition.
         The Clerk is directed to provide immediate notice of this Order to Cascade County
Attorney Joshua A. Racki, and to the Honorable Elizabeth Best, presiding District Court
Judge.
         DATED this 24th day of April, 2020.



                                                              Chief Justice